DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest references found during Examiner’s search of the prior art were US 7,070,569 B2 to Heinonen et al, US 2009/0120435 A1 to Slessarev et al., and US 4,947,860 A to Fisher. None of these references, however, disclose the steps of/means for/computer program product containing instructions for:
A) obtaining input of a steady state value of an end tidal test gas concentration and a corresponding value of at least one apparatus controllable variable for use in the iterative algorithm; 
B) providing an inspired concentration of a test gas over a first portion of an inspiratory cycle that achieves a test concentration of the test gas in the subject's end tidal exhaled gas and providing a neutral gas over a second portion of the respective inspiratory cycle to at least fill the subject's anatomical dead space; 
C) using a test value of the iterated variable in the iterative algorithm to set the sequential gas delivery apparatus to deliver, for at least one series of inspiratory cycles, an inspiratory gas comprising a test gas that is computed to maintain the test concentration of the test gas in the subject's end tidal exhaled gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791